Exhibit 10.1

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information marked “[***]” in this
Exhibit has been filed with the Securities and Exchange Commission together with
such request for confidential treatment.

 

 

 

JUPITER GAS GATHERING AGREEMENT

 

between

 

EQT PRODUCTION COMPANY,

 

EQT ENERGY, LLC

 

and

 

EQT GATHERING, LLC

 

--------------------------------------------------------------------------------


 

JUPITER GAS GATHERING AGREEMENT

 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 DEFINITIONS

1

ARTICLE 2 TERM

9

ARTICLE 3 GATHERING SERVICES

9

ARTICLE 4 GATHERING SYSTEM

12

ARTICLE 5 QUALITY AND PRESSURE SPECIFICATIONS

16

ARTICLE 6 MEASUREMENT AND TESTING

18

ARTICLE 7 FEES

21

ARTICLE 8 BILLING AND PAYMENT

21

ARTICLE 9 CREDITWORTHINESS

22

ARTICLE 10 DEFAULT

22

ARTICLE 11 FORCE MAJEURE

23

ARTICLE 12 TAXES

23

ARTICLE 13 TITLE AND CUSTODY

23

ARTICLE 14 INDEMNIFICATION AND INSURANCE

24

ARTICLE 15 ASSIGNMENT

25

ARTICLE 16 MISCELLANEOUS

26

 

 

EXHIBIT A RECEIPT AND DELIVERY POINTS, CONTRACT MDQ AND COMPRESSION MDQ

A-1

EXHIBIT B-1 FEES

B-1

EXHIBIT B-2 INCREMENTAL CAPITAL RIDER

B-4

EXHIBIT C PARTIES’ ADDRESSES FOR NOTICE PURPOSES

C-1

EXHIBIT D MAP OF GATHERING SYSTEM

D-1

EXHIBIT E INSURANCE

E-1

EXHIBIT F INTERCONNECT TERMS

F-1

 

i

--------------------------------------------------------------------------------


 

JUPITER GAS GATHERING AGREEMENT

 

This JUPITER GAS GATHERING AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”) is made and entered into effective
as of May 1, 2014 (the “Effective Date”) by and between EQT Production Company
(“Producer”) and EQT Energy, LLC (collectively with Producer, “Shipper”), on the
one hand, and EQT Gathering, LLC (“Gatherer”), on the other hand.  Producer,
Shipper and Gatherer are each sometimes referred to herein as a “Party,” and
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Shipper owns and/or controls supplies of natural gas and desires that
Gatherer provide Gathering Services (defined below) for such natural gas; and

 

WHEREAS, Gatherer owns and operates or will own and operate the Gathering System
(defined below) and is willing to provide the Gathering Services for Shipper on
the terms and subject to the conditions in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, covenants, and
conditions herein contained, the Parties, intending to be legally bound, agree
as follows:

 

ARTICLE 1
DEFINITIONS

 

1.1                            Definitions.  The following definitions shall
apply in this Agreement:

 

“AAA” shall have the meaning set forth in Section 16.4.

 

“Actual Average Receipt Point Pressure” shall have the meaning set forth in
Section 5.4(b).

 

“Adequate Assurance of Payment” means either (i) advance payment for service in
a continuing nature; (ii) an irrevocable letter of credit from a Creditworthy
financial institution reasonably acceptable to Gatherer; or (iii) a guaranty
from a Creditworthy guarantor.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with such Person.  For purposes of
this definition, “control” (and the correlative terms “controlling,” “controlled
by,” and “under common control with”) means the direct or indirect ownership of
fifty percent (50%) or more of the voting rights in a Person or the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities or otherwise.  For purposes of this Agreement, neither Producer nor
Shipper shall be considered an Affiliate of Gatherer and vice versa.

 

“AGA” shall have the meaning set forth in Section 6.1(b).

 

“Agreement” shall have the meaning set forth in the Preamble.

 

1

--------------------------------------------------------------------------------


 

“API MPMS” shall have the meaning set forth in Section 6.1(d).

 

“Assumed Obligations” shall have the meaning set forth in Section 15.3.

 

“Balancing” shall have the meaning set forth in Section 3.3.

 

“BLS” shall have the meaning set forth in the definition of “PPI Index.”

 

“Btu” means the amount of heat required to raise the temperature of one pound of
water one degree Fahrenheit (1ºF) at sixty degrees Fahrenheit (60ºF) and at a
pressure of 14.696 Psia as determined on a gross, dry basis.

 

“Business Day” means any Day other than a Saturday, a Sunday, or a holiday on
which commercial banks in Pittsburgh, Pennsylvania are closed.

 

“Claiming Party” shall have the meaning set forth in the definition of “Force
Majeure.”

 

“Compression Facilities” means Gas compression facilities to be constructed,
installed and owned by Gatherer to achieve the Compression MDQ of the Gathering
System.

 

“Compression MDQ” means the maximum daily quantity of Gas that the Gathering
System is capable of compressing, as such quantity is set forth in the table on
Exhibit A.

 

“Contract MDQ” means the maximum daily quantity of Gas for which Gatherer will
provide Firm Service to Shipper on the Gathering System in accordance with
Exhibits A and B-1 and the terms and conditions of this Agreement.

 

“Contract Overrun Fee” shall have the meaning set forth in Section 1.d of
Exhibit B-1.

 

“Contract Year” means the twelve (12) Month period beginning on the first Day of
the first Month of any Term and, thereafter, the twelve (12) Month period
beginning on each anniversary of such Term until the Term terminates in
accordance with this Agreement.

 

“Creditworthy” means, in the case of a Person, that the Person has (i) an
Investment Grade Rating or (ii) provided a guaranty of performance, in a form
reasonably acceptable to the beneficiary of such guaranty, from a Person with an
Investment Grade Rating.

 

“Cubic feet” or “cubic foot” shall mean the volume of Gas which occupies one
(1) cubic foot of space at a temperature of sixty degrees Fahrenheit (60°F) and
an absolute pressure of fourteen and seventy-three hundredths (14.73) Psia.

 

“Cure Period” shall have the meaning set forth in Section 10.1.

 

“Curing Facilities” shall have the meaning set forth in Section 5.2(b).

 

2

--------------------------------------------------------------------------------


 

“Day” means a period of twenty-four (24) consecutive hours beginning at
10:00 a.m., Eastern Time.  The term “Daily” shall have a corresponding meaning.

 

“Dekatherm” or “Dth” means one million (1,000,000) Btus; and “Dth/d” means one
million (1,000,000) Btus per Day.

 

“Delivery Point” means any point of interconnection of the Gathering System and
the facilities of a Downstream Pipeline as set forth on Exhibit A, at which
point(s) Gatherer will redeliver Gas to Shipper or for Shipper’s account. 
Delivery Point also means Drip Liquids Delivery Point where applicable.

 

“Discounted Cash Flow Calculation” means, with respect to an Incremental
Expansion, Incremental Capital Project or other similar facilities for which the
Parties have agreed to a predetermined rate of return, the method of estimating
all future incremental (i) capital expenditures, (ii) expenses and (iii) revenue
cash flows incurred during the remainder of the Term applicable to such
Incremental Expansion, Incremental Capital Project or other similar facilities,
and discounting them using an annual [***] percent ([***]%) discount rate to
determine a present value equal to zero.

 

“Downstream Pipeline” means any pipeline or other receiving facility downstream
of a Delivery Point.

 

“Drip Liquids” means all commercially marketable quantities of distillates,
condensate, and other hydrocarbon liquids that are collected by Gatherer between
the Receipt Point(s) and the Delivery Point(s) on the Gathering System,
including all commercially marketable quantities of distillates, condensate, and
other hydrocarbon liquids allocated to Shipper in accordance with
Section 3.1(d), but excluding non-commercially marketable volumes of liquid and
liquefiable hydrocarbons that accumulate under natural conditions.

 

“Drip Liquids Delivery Point” shall have the meaning set forth in Exhibit A.

 

“Effective Date” shall have the meaning set forth in the Preamble.

 

“Engineering and Technical Design Standards” shall have the meaning set forth in
Section I.B. of Exhibit F.

 

“ESCGP” means Erosion and Sediment Control General Permits.

 

“Event of Default” shall have the meaning set forth in Section 10.1.

 

“Expansion” means a Planned Expansion or Incremental Expansion.

 

“Expansion Term” means, with respect to any Expansion, the period of ten
(10) Contract Years beginning on the In-Service Date of the Compression
Facilities for such Expansion and continuing Contract Year to Contract Year
thereafter subject to termination by either Party on the tenth (10th)
anniversary of such In-Service Date or on the last Day of any Contract Year
thereafter by giving at least one hundred eighty (180) Days’ prior written
notice to the other Party.

 

3

--------------------------------------------------------------------------------


 

“Fees” shall have the meaning set forth in Section 7.1.

 

“Firm Service” means service that is not subject to curtailment or interruption
except in cases of Force Majeure or as otherwise provided in this Agreement.

 

“FL&U” means for any Month, the sum of (i) Fuel and (ii) L&U measured or
estimated by or on behalf of Gatherer for such Month.

 

“Force Majeure” means an event that is not within the reasonable control of the
Party claiming suspension (the “Claiming Party”), and which by the exercise of
due diligence the Claiming Party is unable to avoid or overcome in a
commercially reasonable manner.  The following is an illustrative list of causes
or circumstances that could be considered an event of “Force Majeure” if such
cause or circumstance meets the requirements of Force Majeure as defined above: 
acts of God; labor disputes; floods; fires; storms; industrial disturbances;
acts of the public enemy; sabotage; landslides; lightning; earthquakes;
washouts; civil disturbances; explosions; breakage or accidents to machinery or
lines of pipe; any inability or refusal by Downstream Pipelines to transport Gas
for operational reasons; the inability or delay in obtaining materials,
supplies, or labor; an order of any court or Governmental Authority or any
change in any Laws affecting the operation of the facilities; inability or delay
in obtaining rights of way from any Person or obtaining permits, licenses or
approvals from any Governmental Authority.  The failure of a Claiming Party to
settle or prevent a strike or other labor dispute shall not be considered to be
a matter within such Claiming Party’s control.

 

“Fuel” means the quantity of fuel consumed by the Gathering System.

 

“Gas” means any mixture of gaseous hydrocarbons, consisting essentially of
methane and heavier hydrocarbons (including liquefiable hydrocarbons), and inert
and noncombustible gases associated with production from oil, condensate, or gas
reservoirs.

 

“Gatherer” shall have the meaning set forth in the Preamble, and includes any
assignee of Gatherer following an assignment made in accordance with Article 15
of this Agreement.

 

“Gathering Services” means the receipt of Shipper’s Gas at the Receipt Point(s),
the gathering, dehydration and compression of Shipper’s Gas in the Gathering
System and the redelivery, to or for Shipper’s account, of (i) thermally
equivalent volumes of Shipper’s Gas, less FL&U and Shrinkage, at the Delivery
Point(s) and (ii) Drip Liquids at the Drip Liquids Delivery Point(s).

 

“Gathering System” means Gatherer’s existing gathering system and related
facilities, with a Compression MDQ of [***] Dth/d as of the Effective Date,
together with the Planned Expansion Compression Facilities and Planned Laterals,
all as depicted on Exhibit D, and as such gathering system and related
facilities may be expanded or modified by the addition of Incremental Expansion
Compression Facilities, Incremental Capital Project or otherwise in accordance
with the terms and conditions of this Agreement.

 

“Governmental Authority” means any national, regional, state, or local
government, or governmental agency or instrumentality, or any judicial,
legislative, or

 

4

--------------------------------------------------------------------------------


 

administrative body, or any subdivision, agency, commission or authority thereof
(including any quasi-governmental agency), having jurisdiction over a Party or
any Affiliate of such Party, the Gathering System or Gas while in the custody of
Gatherer or Shipper, or over the matter or matters in question, as the case may
be, in each case acting within its legal authority.

 

“In-Service Assurances” shall have the meaning set forth in Section 4.6(a).

 

“In-Service Date” means, with respect to an Expansion, Compression Facilities,
Planned Lateral or Incremental Capital Project, the first Day of the Month
immediately following the date on which Gatherer places such Expansion,
Compression Facilities, Planned Lateral or Incremental Capital Project into
service on the Gathering System.

 

“Incremental Capital Fee” shall have the meaning set forth in Section 1.c of
Exhibit B-1.

 

“Incremental Capital Project” means Gas pipeline and appurtenant facilities,
other than the Planned Laterals, and other facilities requested by Producer and
to be constructed, installed and owned by Gatherer pursuant to
Section 4.2(b) for an expansion or modification of the Gathering System that
does not increase the Compression MDQ or Contract MDQ.

 

“Incremental Capital Rider” means Exhibit B-2.

 

“Incremental Expansion” means the quantity of increased Compression MDQ added to
the Gathering System on the In-Service Date of Compression Facilities
constructed pursuant to Section 4.2(b).

 

“Incremental Expansion Reservation Fee” shall have the meaning set forth in
Section 1.b of Exhibit B-1.

 

“Initial Contract MDQ” shall mean 231,000 Dth/d.

 

“Initial Term” means the period of ten (10) Contract Years beginning on the
Effective Date and continuing Contract Year to Contract Year thereafter subject
to termination by either Party on the tenth (10th) anniversary of the Effective
Date or on the last Day of any Contract Year thereafter by giving at least one
hundred eighty (180) Days’ prior written notice to the other Party.

 

“Interconnect Facilities” shall have the meaning set forth in Section I.A. of
Exhibit F.

 

“Interconnect Terms” means Exhibit F.

 

“Interest Rate” means an annual rate of interest equal to the lesser of (i) a
rate equal to LIBOR plus three hundred (300) basis points and (ii) the maximum
rate permitted by applicable Law.

 

“Interruptible” means service that may be interrupted or curtailed by Gatherer
on all or any relevant portion of the Gathering System at any time.

 

5

--------------------------------------------------------------------------------


 

“Investment Grade Rating” means a rating of [***] or higher from the Standard &
Poor’s Rating Group or its successor or a rating of [***] or higher from Moody’s
Investor Services, Inc. or its successor, in either case which has been
confirmed within the previous three (3) Months.

 

“Laws” means any laws, rules, regulations, and orders of any Governmental
Authority, or any stock exchange requirement.

 

“LIBOR” means the offered rate per annum for deposits of U.S. dollars for a
period of one Month that appears on Reuters Screen LIBOR 01 Page as of
11:00 A.M. (London, England time) and shall be determined as of the first Day of
the applicable default period (or the next succeeding Business Day if such first
Day is not a Business Day) and shall thereafter be redetermined as of the first
Business Day of each succeeding Month during the applicable default period.  If
no such offered rate exists, such rate will be the rate of interest per annum at
which deposits of dollars in immediately available funds are offered by the
principal London office of JPMorgan Chase Bank, N.A. (or another bank reasonably
acceptable to the Parties if J.P. Morgan Chase Bank, N.A. ceases to offer such
rate) at 11:00 A.M. (London, England time), as of the applicable date of
determination in the London interbank market for a period of one Month.

 

“Loss” or “Losses” means any actions, claims, liabilities, judgments, liens,
losses, damages, fines, penalties, interest, expenses and costs (including
reasonable attorney’s fees and costs for the defense of any actions or claims).

 

“L&U” means the quantity of Gas that is lost and unaccounted for across the
Gathering System, other than as a result of Fuel or Shrinkage.

 

“L&U Cap” shall have the meaning set forth in Section 3.b of Exhibit B-1.

 

“Mcf” shall mean one thousand (1,000) cubic feet.

 

“MDQ” means the maximum daily quantity of Gas for which Gatherer has contracted
with any shipper to provide gathering services on the Gathering System.

 

“Month” means a period of time beginning at 10:00 a.m. Eastern Time on the first
(1st) Day of a calendar Month and ending at 10:00 a.m. Eastern Time on the first
Day of the next succeeding calendar Month.

 

“NAESB” means the North American Energy Standards Board.

 

“New Firm Capacity” shall have the meaning set forth in Section 4.2(c).

 

“New Offer Terms” shall have the meaning set forth in Section 4.2(c)(i).

 

“Offer for New Firm Capacity” shall have the meaning set forth in
Section 4.2(c)(ii).

 

“Overrun Fee” means the Contract Overrun Fee or the Pipeline Overrun Fee.

 

6

--------------------------------------------------------------------------------


 

“Overrun Quantities” means, for any Day, the quantity of Gas Tendered by Shipper
at the Receipt Point(s) in excess of Shipper’s Contract MDQ or Compression MDQ,
as applicable.

 

“Party” or “Parties” shall have the meaning set forth in the Preamble of this
Agreement.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
Governmental Authority, or any other entity.

 

“Pipeline Overrun Fee” shall have the meaning set forth in Section 1.e of
Exhibit B-1.

 

“Planned Expansion” means the Planned Expansion (Callisto), Planned Expansion
(Halo), Planned Expansion (Jupiter) or Planned Expansion (New Europa).

 

“Planned Expansion (Callisto)” means the [***] Dth/d of increased Compression
MDQ of the Gathering System on the In-Service Date of the two [***] horsepower
Compression Facilities at the Callisto Station, as the “Callisto Station” is
depicted on Exhibit D.

 

“Planned Expansion (Halo)” means the [***] Dth/d of increased Compression MDQ of
the Gathering System on the In-Service Date of the three [***] horsepower
Compression Facilities at the Halo Station, as the “Halo Station” is depicted on
Exhibit D.

 

“Planned Expansion (Jupiter)” means the [***] Dth/d of increased Compression MDQ
of the Gathering System on the In-Service Date of the two [***] horsepower
Compression Facilities at the Jupiter Station, as the “Jupiter Station” is
depicted on Exhibit D.

 

“Planned Expansion (New Europa)” means the 204,000 Dth/d of increased
Compression MDQ of the Gathering System on the In-Service Date of the four [***]
horsepower Compression Facilities at the New Europa Station, as the “New Europa
Station” is depicted on Exhibit D.

 

“Planned Lateral” means the approximately twenty six (26) miles of Gas pipeline
and appurtenant facilities to be constructed, installed and owned by Gatherer
for the expansion or modification of the Gathering System, as such Gas pipeline
and appurtenant facilities are depicted on Exhibit D.

 

“[***]” means [***].

 

“Primary Measurement Devices” means the meter body (which may consist of an
orifice meter, positive meter, turbine meter, ultrasonic meter, v-cone, or
coriolis meter), tube, orifice plate, connected pipe, tank strapping, and
fittings used in the measurement of Gas flow.

 

“Producer” shall have the meaning set forth in the Preamble of this Agreement,
and includes any assignee of Producer following an assignment made in accordance
with Article 15 of this Agreement.

 

7

--------------------------------------------------------------------------------


 

“Proposed Receipt Point” shall have the meaning set forth in Section 4.3.

 

“Psia” means pounds per square inch absolute.

 

“Psig” means pounds per square inch gage.

 

“Receipt Point” means each point of interconnection between the Gathering System
and Shipper’s facilities as set forth on Exhibit A, at which point Shipper will
deliver Gas to Gatherer.

 

“Reservation Fee” shall have the meaning set forth in Section 1.a of
Exhibit B-1.

 

“Shipper” shall have the meaning set forth in the Preamble of this Agreement,
and includes any assignee of Shipper following an assignment made in accordance
with Article 15 of this Agreement.

 

“Shrinkage” means the reduction in heat content of Gas delivered into the
Gathering System due to the removal of Drip Liquids from such Gas.  Shipper’s
share of Shrinkage shall equal Shipper’s allocated share of Drip Liquids, as
such share is calculated in accordance with Section 3.1(d).

 

“Target Receipt Point Pressure” means, with respect to each Receipt Point, [***]
Psig.

 

“Tender” means the act of making Gas available by Shipper, or its designee, to
the Gathering System at a Receipt Point.

 

“Term” means the Initial Term, the Expansion Terms or any additional periods for
New Firm Capacity as set forth in the tables in Section 1 of Exhibit B-1.

 

“Third Party” shall mean a Person other than a Party.

 

“Year” means a period of time on and after January 1 of a calendar year through
and including December 31 of the same calendar year; provided that the first
Year shall commence on the Effective Date and run through December 31 of that
calendar year, and the last Year shall commence on January 1 of the calendar
year and end on the Day on which this Agreement terminates.

 

1.2                            Interpretation.

 

(a)                               Use of the word “or” shall not be interpreted
to convey exclusivity.

 

(b)                              Use of the words “include” or “including” shall
in all cases mean include or including without limitation.

 

(c)                               Articles or headings are for convenience only
and neither limit or amplify the provisions of the Agreement itself.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 2
TERM

 

2.1                            Term.  This Agreement shall commence on the
Effective Date and shall remain in effect until, (i) as to the Initial Term,
such Term terminates, (ii) as to each Expansion Term, such Term terminates, and
(iii) as to each Term for New Firm Capacity, such Term terminates.

 

2.2                            Effect of Termination.  The termination of this
Agreement (or any Term hereunder) shall not relieve any Party from liability for
any failure to perform or observe any material warranty, covenant or obligation
contained in this Agreement that is to be performed or observed at or prior to
the date of termination of this Agreement (or such Term).  Except upon the
termination of this Agreement, the termination of any Term does not affect the
effectiveness of this Agreement for the duration of any other Term hereunder.

 

ARTICLE 3
GATHERING SERVICES

 

3.1                            Gathering Services.  Gatherer shall provide
Gathering Services to Shipper on a Firm Service basis for up to the Contract MDQ
applicable to each Term of this Agreement for so long as each such Term is
effective.

 

(a)                               Third Party Gas Delivered by Shipper.  [***]

 

(b)                              Third Party Gas Not Delivered by Shipper. 
[***]

 

(c)                               Overrun Quantities.  Gatherer shall provide
Gathering Services for Overrun Quantities on an Interruptible basis.

 

(d)                             Drip Liquids.  Gatherer shall deliver to the
Drip Liquids Delivery Point(s) Shipper’s allocated share of all Drip Liquids
collected by Gatherer.  Shipper reserves the right to process Shipper’s Gas, and
shall own, retain and have the sole right to the proceeds from the sale of all
Drip Liquids and other liquid hydrocarbons collected from the processing of
Shipper’s Gas.

 

(e)                               Commingled Gas.  Subject to Section 3.1(b),
Gatherer shall have the right to commingle Shipper’s Gas with Gas of other
shippers on the Gathering System.

 

3.2                            Gas Nominations and Scheduling.  Each Day Shipper
shall Tender to the Gathering System at the Receipt Point(s) the quantities of
Shipper’s Gas nominated by Shipper for such Day to the Delivery Point(s).

 

(a)                               Gatherer shall accept Shipper’s Gas pursuant
to nominations timely received from Shipper to the extent that (i) such
quantities nominated would not cause Shipper to exceed the Contract MDQ on any
Day or (ii) with respect to nominated Overrun Quantities, Gatherer is
operationally capable of accepting such Overrun Quantities on the Gathering
System.

 

9

--------------------------------------------------------------------------------


 

(b)                              For purposes of this Agreement, a nomination is
an offer by Shipper to deliver specified quantities of Gas to the Receipt
Point(s) and take re-delivery of such quantities of Gas at the Delivery
Point(s).  Each such nomination shall comply with the nominating procedures set
forth below:

 

(i)                                  If required by Gatherer, Shipper shall
nominate according to the then effective NAESB standards and any additional
Downstream Pipeline’s additional requirements.

 

(ii)                              Nominations may be submitted by telephone,
facsimile, or electronically transmitted according to NAESB standards and any
additional Downstream Pipeline’s requirements.

 

(iii)                          Should Shipper desire to change the nomination
during such Month, such change to the nomination shall be made in accordance
with the nomination procedures of the Downstream Pipeline.

 

(iv)                          Gas shall be delivered by Gatherer in accordance
with confirmation by the Downstream Pipeline of the nomination and/or changes to
the nomination.

 

3.3                            Gas Balancing.  Subject to Gatherer’s operating
conditions, quantities of Gas delivered by Gatherer to Shipper or for Shipper’s
account at the Delivery Point(s) shall conform as closely as possible to the
quantities nominated by Shipper for delivery by Gatherer that Day at the
Delivery Point(s), less any deductions for FL&U and Shrinkage, except that
Gatherer may conform such quantities to the quantities actually received from
Shipper at the Receipt Point(s).  Notwithstanding the foregoing sentence,
Gatherer may temporarily interrupt or curtail receipts and/or deliveries of
Shipper’s Gas or adjust Shipper’s nominations at any time in order to resolve
any current or anticipated imbalances between such receipts and deliveries on
the Gathering System (“Balancing”).

 

(a)                               Shipper and Gatherer agree that:

 

(i)                                  It is the intent of Shipper and Gatherer
that Gas be received and redelivered hereunder at the same uniform hourly rates
of flow, as nearly as practicable and subject to changes mandated by the
Downstream Pipeline(s), and Shipper shall not in any manner utilize the
Gathering System for storage or peaking purposes.

 

(ii)                              Gas delivered to Gatherer hereunder during any
Day shall be delivered at as nearly a uniform hourly rate of flow as operating
conditions and relevant Downstream Pipeline(s) will permit.

 

(iii)                          In the event interruption or curtailment of
service is required, Gatherer’s dispatcher will advise Shipper (by telephone and
confirmed by fax or email) of an interruption or curtailment as soon as
practicable.

 

10

--------------------------------------------------------------------------------


 

(iv)                          Subject to Gatherer’s adherence to the priority of
service and related obligations imposed by this Agreement, nothing contained
herein shall preclude Gatherer from taking reasonable actions necessary to
adjust physical receipts or deliveries of Shipper’s Gas or adjust Shipper’s
nominations in order to maintain the operational integrity of the Gathering
System.

 

(b)                              Gatherer shall maintain a cumulative daily
imbalance account for Shipper and each other shipper that reflect the total
volumes received, delivered, and retained; previous and new imbalance positions;
and any other information deemed necessary and appropriate by Gatherer, all on a
total Gathering System basis.  Gatherer may provide Shipper with notices of
imbalances by email, facsimile transmission, telephone (including voice
messages) or other delivery service or any other means reasonable under the
circumstances.

 

(c)                               Gatherer may direct Shipper to take specific
actions to cure imbalances, if deemed necessary by Gatherer, acting in its
reasonable discretion.  In the event Gatherer requires Shipper to take specific
action, Gatherer shall notify Shipper thereof at a time and in a manner that is
reasonable under the existing or expected operating conditions of the Gathering
System.  If Gatherer requests that specific actions be taken and Shipper fails
to take such actions as requested by Gatherer, Gatherer shall have the right
(acting in its reasonable discretion) to adjust nominations or take other
actions, including suspending receipts and deliveries of Gas by Shipper,
necessary to correct an existing imbalance or to mitigate an anticipated
imbalance.

 

(d)                             As between the Parties, each Party shall be
responsible and pay for and shall defend, indemnify and hold the other Party
harmless and free from all payments, charges and/or penalties imposed or
assessed by Downstream Pipelines for imbalances in receipts and/or deliveries
caused by such Party.

 

3.4                            Suspension or Curtailment of Service.

 

(a)                               Gatherer shall not be required to provide
Gathering Services on the Gathering System or any portion thereof: (i) if it
would threaten the integrity of the Gathering System; (ii) to the extent
operational or capacity constraints arise due to an event of Force Majeure or
for safety or environmental reasons that Gatherer, with the exercise of
commercially reasonable efforts, is not able to overcome; or (iii) for other
reasons as set forth in this Agreement.

 

(b)                              Gatherer shall have the right to interrupt or
curtail receipts and deliveries on the Gathering System to perform maintenance
and rehabilitation operations; provided that Gatherer will exercise commercially
reasonable efforts to coordinate its maintenance and rehabilitation operations
with those of Shipper and, in any case, to schedule maintenance and
rehabilitation operations so as to avoid or minimize service curtailments or
interruptions.  Gatherer will use commercially reasonable efforts to provide
Shipper with sixty (60) Days but in no event fewer than seven (7) Days prior
notice of any upcoming normal and routine maintenance and rehabilitation
projects that Gatherer has

 

11

--------------------------------------------------------------------------------


 

planned and that would result in an interruption or curtailment of Shipper’s
delivery of Gas to the Gathering System or the Downstream Pipeline(s).

 

(c)                               If, on any Day, insufficient capacity exists
on all or any portion of the Gathering System such that Gatherer must allocate
capacity among all shippers on the Gathering System, receipts or deliveries of
Gas will be curtailed in the following priority:

 

[***]

 

(d)                             Except as caused by Shipper or by Force Majeure
attributable to a Downstream Pipeline, if Shipper is prevented from delivering
or receiving all or a portion of Shipper’s Firm Service quantities of Gas on
[***] Days in any Year, then for each Day thereafter for the remainder of such
Year [***].  For purposes of the foregoing sentence, the reference to Downstream
Pipeline does not include any pipeline or receiver owned or operated by
Equitrans, L.P., EQT Midstream Partners, LP or any of their Affiliates; and for
the avoidance of doubt, suspensions or curtailments due to a pipeline or
receiver owned or operated by Equitrans, L.P., EQT Midstream Partners, LP or any
of their Affiliates are subject to the credit provisions of this Section 3.4(d).

 

(e)                               If Shipper is prevented from delivering or
receiving all or a portion of Shipper’s Firm Service quantities of Gas due to
Force Majeure attributable to Downstream Pipelines and such Force Majeure occurs
for [***], then [***].  For purposes of the foregoing sentence, the reference to
Downstream Pipelines does not include any pipeline or receiver owned or operated
by Equitrans, L.P., EQT Midstream Partners, LP or any of their Affiliates; and
for the avoidance of doubt, suspensions or curtailments due to a pipeline or
receiver owned or operated by Equitrans, L.P., EQT Midstream Partners, LP or any
of their Affiliates are subject to the credit provisions of Section 3.4(d).

 

ARTICLE 4
GATHERING SYSTEM

 

4.1                            Receipt Point(s) and Delivery Point(s).  The
Receipt Point(s) and the Delivery Point(s) shall be at the locations described
in Exhibit A.  The Parties will revise Exhibit A from time to time, as
necessary, to reflect the addition of any Receipt Point or Delivery Point under
this Agreement.

 

4.2                            Gathering System and Expansion Facilities. 
Gatherer agrees to construct, install, own, and operate the Gathering System,
including any and all Expansion Compression Facilities, Planned Laterals and
Incremental Capital Projects, in accordance with standards customary in the
Appalachian basin Gas pipeline industry, the In-Service Assurances and, to the
extent applicable, as set forth in Exhibit D.  Gatherer shall amend Exhibit A
and Exhibit D to reflect changes in design or actual construction of the
Gathering System and any change to the Contract MDQ or Compression MDQ that
result from Expansions or otherwise made pursuant to this Section 4.2.

 

(a)                               Planned Expansions and Planned Laterals.  The
following provisions shall apply to the Planned Expansions and/or Planned
Laterals:

 

12

--------------------------------------------------------------------------------


 

(i)                                  Gatherer shall be obligated to construct
and connect each of the Planned Expansion Compression Facilities and Planned
Laterals to the Gathering System and commence the timely provision of Gathering
Services in accordance with the In-Service Date for such Planned Expansion as
set forth in Section 1.a of Exhibit B-1.  The construction and connection of
Expansions other than the Planned Expansions shall be subject to the provisions
of Sections 4.2(b).

 

(ii)                              Effective upon the In-Service Date of each
Planned Expansion, the Compression MDQ and Contract MDQ shall be increased, and
Exhibit A amended, as follows:

 

(A)                          The total Compression MDQ of the Gathering System
shall be increased by an amount equal to the additional Compression MDQ for such
Planned Expansion.

 

(B)                           The Contract MDQ shall be increased by an amount
equal to the additional Compression MDQ for such Planned Expansion for the
Expansion Term, as set forth in Section 1.a of Exhibit B-1 .

 

(b)                              Incremental Expansions and Incremental Capital
Projects.  The following provisions shall apply to the Incremental Expansions
and/or Incremental Capital Projects:

 

[***]

 

(c)                               New Firm Capacity.  If Gatherer intends to
offer additional Gathering System capacity on a Firm Service basis (“New Firm
Capacity”) other than by way of an Expansion:

 

[***]

 

4.3                            Gathering System Interconnects.  Gatherer shall
accept and connect to new points of receipt constructed by Producer in
accordance with the Interconnect Terms and this Section 4.3 (each, a “Proposed
Receipt Point”).

 

(a)                               Producer agrees to design, construct, install,
own, and operate the wellhead equipment, flow lines, well lines, and other
appurtenant facilities required to make Gas available for delivery to Gatherer
at the Proposed Receipt Point(s) or other mutually agreed points in accordance
with the Interconnect Terms.

 

(b)                              Producer shall provide notice as soon as
practicable of the expected date of first production for the Proposed Receipt
Point(s).  Such notice to Gatherer shall include (i) the location of the
Proposed Receipt Point(s) and (ii) the projected date of final completion and
testing of such well or wells to be connected at such Proposed Receipt Point(s).

 

(c)                               Following such notice, Gatherer will help
expedite the installation and commissioning of the Proposed Receipt Point(s). 
Producer and Gatherer shall reasonably

 

13

--------------------------------------------------------------------------------


 

cooperate in good faith to develop and exchange information and data regarding
such Proposed Receipt Point(s) and associated wells as reasonably requested by
the other Party. The Parties further agree to cooperate in good faith and to
communicate regularly regarding their efforts to obtain such permits,
authorizations, consents, and rights of way required for the connection of such
Proposed Receipt Point(s) to the Gathering System.

 

4.4                            Rights of Way and Access.  Each Party is
responsible, at its sole cost and expense, for the acquisition of rights of way,
surface use, facility and/or surface access agreements, if any, necessary to
construct, own, and operate the facilities for which it is responsible.  Each
Party hereby grants to the other (including to the extent it is able to do so
under its agreements with Third Parties and without the incurrence of material
expense), an easement and right of way upon the lands on which Gathering
Services may be provided, and/or the right of access to such lands, for the
purpose of installing, using, maintaining, servicing, inspecting, repairing,
operating, replacing, disconnecting, removing and/or abandoning all or any
portion of the Gathering System facilities; provided that each Party shall
maintain at its expense all lease roads, access roads and other facilities owned
by that Party upon such lands as reasonably necessary for the other Party to
access the Receipt Point(s) and its facilities located thereon.  Neither Party
has a duty to maintain the underlying agreements (such as leases, easements, and
surface use agreements) upon which such grant of easement or right of way to the
other Party is based.  Any personal property placed by a Party upon the
easements and rights-of-way granted herein shall remain the personal property of
that Party and may be disconnected and removed by that Party, at its sole cost,
at any time and for any reason, upon notice to the other Party.

 

4.5                            Meetings and Exchange of Information.  The
Parties shall regularly meet to discuss any and all matters relating to the
operations conducted pursuant to this Agreement.  Said meeting shall occur at
least once every calendar quarter.  The Parties shall provide each other the
following information relating to the properties covered by the Gathering
Services and Gathering System at each such meeting:

 

(a)                               Information provided by Gatherer to Shipper:

 

(i)                                  Rights-of-way acquired and status of
targeted rights-of-way;

 

(ii)                              Environmental and construction permit status;

 

(iii)                          Status of the construction of Expansion
facilities;

 

(iv)                          Updated In-Service Date(s) of Expansions,
Compression Facilities, Planned Laterals and Incremental Capital Project under
construction;

 

(v)                              Twelve (12)-Month build-out and multi-Year
expansion plans;

 

(vi)                          Updated Receipt Point pressure profiles;

 

(vii)                      Forecasted one (1)-Year and three (3)-Year
Compression MDQ;

 

(viii)                  Scheduled maintenance or other service interruptions;
and

 

14

--------------------------------------------------------------------------------


 

(ix)                          Proposed amendments to Exhibits A,  B-1, B-2 and D
of this Agreement.

 

(b)                              Information provided by Shipper to Gatherer:

 

(i)                                  Rights-of-way acquired and status of
targeted rights-of-way;

 

(ii)                              Updated drilling and completion schedules;

 

(iii)                          Forecasted TIL dates;

 

(iv)                          Status of ESCGP’s and drilling permits;

 

(v)                              Twelve (12)-Month and multi-Year production
forecasts;

 

(vi)                          Status of the construction of Proposed Receipt
Point(s) and Self-Help Facilities, if any; and

 

(vii)                      Proposed amendments to Exhibits A,  B-1, B-2, D and F
of this Agreement.

 

All such information provided and received in accordance with the requirements
set forth hereto shall be signed and dated by an appropriate representative of
each Party.  In addition to the information set forth above, Gatherer and
Shipper shall promptly provide additional and updated information upon the
reasonable request of the other Party.  All information exchanged between the
Parties shall be kept confidential.

 

4.6                            In-Service Assurances.

 

(a)                               Gatherer shall perform the following
“In-Service Assurances” with respect to any Expansion:

 

(i)                                  File the necessary permits at the
appropriate time in the project life cycle after this Agreement is fully
executed or after Producer and Gatherer have agreed on an Expansion as set forth
in Exhibit D of this Agreement;

 

(ii)                              Begin construction operations within thirty
(30) Days (or as otherwise agreed by the Parties) after receiving all necessary
permits and continue such construction operations with reasonable diligence; and

 

(iii)                          Complete construction of the Gathering System or
any expansion thereof in accordance with Exhibit D of this Agreement by the
applicable In-Service Dates as agreed on Exhibit B-1 of this Agreement.

 

(b)                              For any Planned Expansion, Gatherer’s failure
to strictly comply with the In-Service Assurances shall not be considered an
Event of Default.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 5
QUALITY AND PRESSURE SPECIFICATIONS

 

5.1                            Quality Specifications.  All Gas delivered by
Shipper at the Receipt Point(s) shall be of a quality able to conform to the
most restrictive Gas quality standards and provisions of the applicable
Downstream Pipelines after dehydration of such Gas by Gatherer; provided,
however, that in no event shall Shipper deliver at any Receipt Point Gas that
contains free liquids, gum-forming constituents or other foreign substances. 
Subject to Section 5.2, all Gas redelivered by Gatherer at the Delivery
Point(s) shall be able to conform to the most restrictive Gas quality standards
and provisions of the applicable Downstream Pipelines.

 

5.2                            Failure to Meet Specifications.

 

(a)                               Suspension.  If Gas delivered by Shipper fails
to conform to the quality specifications set forth in Section 5.1, Gatherer
shall use commercially reasonable efforts to blend and commingle such Gas with
other Gas to meet the specifications.  If Shipper delivers Gas that causes the
commingled Gas to fail to meet the quality specifications, Gatherer shall not
shut-in or reduce volumes at any Receipt Point and will continue to accept and
redeliver such Gas to the Delivery Point(s) that will accept such non-conforming
Gas if (i) no actual or threatened harm is done to the Gathering System, (ii) no
harm is done to other shippers or their Gas, and (iii) Gatherer is not prevented
from delivering other shippers’ Gas to such other shippers’ delivery point(s);
provided that Shipper will undertake commercially reasonable measures to
eliminate the cause of such non-conformance.  Without limiting Gatherer’s
obligations under Section 5.2(b), if Gatherer is unable to accept non-conforming
Gas pursuant to the previous sentence, Gatherer may shut-in or reduce volumes of
such non-conforming Gas at the applicable Receipt Point(s) until the Gas
conforms to the quality specifications set forth in Section 5.1.

 

(b)                              Curing Facilities.  Notwithstanding anything in
Section 5.2(a) to the contrary, if Shipper’s Gas is not in compliance with the
quality specifications set forth in Section 5.1 for any reason, including in the
event a Downstream Pipeline revises its quality specifications after the
Effective Date in a manner that renders such specifications more stringent than
those set forth in Section 5.1 as of the Effective Date, Gatherer will, at
Producer’s sole cost and expense pursuant to Section 1.h of Exhibit B-1, and
subject to agreement by the Parties, which agreement shall not be unreasonably
withheld, construct, install, operate and maintain in accordance with Gatherer’s
specifications, any additional facilities or equipment necessary to bring the
non-conforming Gas within the new quality specifications (“Curing Facilities”).

 

(c)                               Periodic Samples.  Gatherer may at its cost
periodically sample and test the quality of Shipper’s Gas.  If at any time
Shipper’s Gas fails to meet the specifications set forth in Section 5.1, Shipper
shall pay for subsequent tests to establish that Shipper’s Gas meets the
specifications.

 

16

--------------------------------------------------------------------------------


 

(d)                             Indemnity.  Shipper shall indemnify, defend and
hold harmless Gatherer from all Losses arising out of the failure of Shipper’s
Gas to conform to the Gas quality specifications set forth in Section 5.1.

 

5.3                            Additives.  Gatherer may in its sole judgment
inject, or approve or reject the injection of, corrosion inhibitors, or other
additives in the Gas on the Gathering System.  The costs associated with the
injection of additives shall be borne by Gatherer if the additives are injected
to protect the Gathering System or by Shipper (in Shipper’s proportionate share
relative to other shippers, if applicable) if such additives are injected to
enable the Gas to meet the quality specifications set forth in this Agreement,
regardless of whether such additives also protect the Gathering System.

 

5.4                            Pressure.

 

(a)                               Shipper shall deliver Gas to the Receipt Point
at sufficient pressure to enter the Gathering System against the Target Receipt
Point Pressure; provided, that Shipper shall not deliver Gas at a pressure that
exceeds the maximum allowable operating pressure of the Gathering System. 
Gatherer’s obligation to redeliver Gas to a Delivery Point of the Downstream
Pipeline shall be subject to the operational limitations of the Downstream
Pipeline receiving such Gas, including the Downstream Pipeline’s capacity, Gas
measurement capability, operating pressures and any operational balancing
agreements as may be applicable.

 

(b)                              Consistent with applicable regulations, sound
engineering practice, and safety, Gatherer shall operate and maintain the
Gathering System to maintain an Actual Average Receipt Point Pressure that is as
low as possible and, except as provided in Section 5.4(c), at a pressure that
does not exceed the Target Receipt Point Pressure for each Receipt Point on the
Gathering System.  The “Actual Average Receipt Point Pressure” shall be the
average Daily suction pressure measured at a static pressure tap at the Receipt
Point.  The Actual Average Receipt Point Pressure shall be calculated by summing
the actual average Daily suction pressure for each included Day in the Month for
which pressures were taken, and dividing the resulting sum by the number of Days
in that Month for which pressures were taken, and rounding the quotient to the
nearest whole number.  In the calculation of Actual Average Receipt Point
Pressure, Gatherer may exclude any Day when any of the following conditions
occurs: (i) Force Majeure; (ii) maintenance and rehabilitation operations are
conducted in the zone of the Gathering System where such Receipt Point is
located; (iii) when Shipper’s Gas exceeds the applicable Contract MDQ; or
(iv) when Shipper’s Gas does not meet the Gas quality specifications in
Section 5.1.

 

(c)                               Shipper and Gatherer shall establish “zones”
on the Gathering System, with assigned MDQs for each such zone.  The total of
all zones’ established MDQs may exceed the Contract MDQ.  Within each zone,
Shipper and Gatherer shall establish MDQs for each Receipt Point; the total of
the Receipt Points’ MDQs can exceed such zone’s established MDQ.  If Shipper
exceeds a Receipt Point’s MDQ, then the zone in which such Receipt Point is
located shall be excluded from calculating the Actual

 

17

--------------------------------------------------------------------------------


 

Average Receipt Point Pressure.  If Shipper exceeds a zone’s established MDQ,
then Gatherer is relieved of the Target Receipt Point Pressure obligation.

 

ARTICLE 6
MEASUREMENT AND TESTING

 

6.1                            Gas Measurement

 

(a)                               Shipper shall install and own the Primary
Measurement Devices located at the Receipt Point(s).  Gatherer shall operate the
Primary Measurement Devices located at the Receipt Point(s) and shall install,
own, operate and maintain the Primary Measurement Devices located at the
Delivery Point(s) and any check meters at the Delivery Point(s).  Shipper shall
have the right, at its sole expense, to install, own, and operate check meters
located at the Receipt Point(s); provided, that (i) such equipment is installed
so as not to interfere with the Primary Measurement Devices at the Receipt
Point(s), and (ii) Shipper shall take steps that are reasonable and customary in
the industry to mitigate or prevent any Gas pulsation problems that may
interfere with the Primary Measurement Devices at the Receipt Point(s).

 

(b)                              The initial measurement unit of Gas received
and delivered hereunder is Mcf of Gas, which shall be converted to MMBtu in
accordance with this Section 6.1.  The actual volume measured shall be corrected
to this temperature and pressure using Boyle’s Law, Charles’ Law and American
Gas Association (“AGA”) Report Number 8 for the measurement of Gas under varying
flowing pressures and temperatures.

 

(c)                               The unit of volume for purposes of measurement
of Gas received and delivered hereunder and for the purposes of determination of
equivalent thermal quantities hereunder shall be one cubic foot of Gas.

 

(d)                             Primary Measurement Devices used in the
measurement of the Gas to be delivered to the Gatherer shall be designed,
installed and operated in accordance with specifications of the American
Petroleum Institute Manual of Petroleum Measurement Standards (“API MPMS”)
Chapter 14 Parts 2 and 3 – Concentric, Square-Edged Orifice, in the case of
orifice meters, or other applicable industry standards, as amended from time to
time.

 

(e)                               The volume and the total heating value of the
Gas received and delivered hereunder shall be determined as follows:

 

(i)                                  The unit of volume for all purposes under
this Agreement except where otherwise specifically provided shall be one cubic
foot of Gas.

 

(ii)                              The total heating value of a cubic foot of Gas
shall be determined from laboratory analyses of representative samples following
the calculation procedures in API MPMS Chapter 14 Section 5 – Calculation of
Gross Heating Value, Specific Gravity and Compressibility of Natural Gas
Mixtures from Compositional Analysis.  The standards in Gas Processors
Association (“GPA”) Standard 2261 – Analysis for Natural Gas and Similar Gaseous
Mixtures by Gas

 

18

--------------------------------------------------------------------------------


 

Chromatograph shall apply if a representative sample is obtained with a
continuous sampling device, by on-site, real time chromatographic analysis, or
by such other equipment or method specified in API MPMS Chapter 14 Section –
Collecting and Handling of Natural Gas Samples for Custody Transfer.  At a
minimum, the total heating value of the Gas shall be determined by the measuring
Party at each Point of Measurement at least Monthly.  The total heating value of
the Gas so determined at each such Point of Measurement shall be deemed to
remain constant until the next determination.  When a gas chromatograph is used
to determine the real time C5+ quantity, the conversion factors required will be
determined by an extended analysis as detailed by the GPA.

 

(iii)       The temperature of the Gas passing through the meters shall be
determined for any Day in accordance with the procedures and standards in API
MPMS Chapter 21 Part 1, or Part 2 - Dynamic Temperature Determination by the
continuous use of a recording thermometer so installed that it may properly
record the temperature of the Gas flowing through the meters.

 

(iv)       The specific gravity of the Gas passing through each meter utilized
hereunder shall be determined in accordance with the procedures and standards in
API MPMS Chapter 14 Section 5 – Calculation of Gross Heating Value, Specific
Gravity and Compressibility of Natural Gas Mixtures From Compositional Analysis
and API MPMS Chapter 14 Section 2 and AGA Report Number 8 – Compressibility
Factors of Natural Gas and Other Related Hydrocarbon Gases by the use of a
recording gravimeter, from a continuous proportional-to-flow Gas sampling device
installed in accordance with API MPMS Chapter 14 Section 1, or by
chromatographic analysis of approved type which shall be checked at least once
each Month by the use of any approved method mutually agreed upon.  The specific
gravity of the Gas so determined shall be used to correct the apparent flowing
volume to true flowing volume for the Month or sampling period.

 

(v)        The deviation from ideal gas laws of the Gas delivered hereunder
shall be calculated by methods contained in the API MPMS Chapter 14 Section 5
(GPA 2172) – Calculation of Gross Heating Value, Specific Gravity and
Compressibility of Natural Gas Mixtures From Compositional Analysis, as amended
from time to time, including the API MPMS Chapter 14 Section 2 (AGA Report
Number 8) – Compressibility Factors of Natural Gas and Other Related Hydrocarbon
Gases and GPA Standard 2145 – Table of Physical Constants for Hydrocarbons and
Other Compounds of Interest to the Natural Gas Industry.  A sample of Gas shall
be analyzed at least Monthly for all the components necessary to correctly
calculate the compressibility factor.  These values with differential pressure,
flowing (static) pressure, flowing temperature, and specific gravity, will be
used to calculate the compressibility factors, if appropriate.  A complete
analysis may be required if the temperature and pressure are outside appropriate
value ranges.

 

6.2       Gas Measurement Testing.  The accuracy of Gas measuring equipment
shall be tested and verified by the owner of such equipment as follows:

 

19

--------------------------------------------------------------------------------


 

(a)        The accuracy of the measuring equipment shall be verified at least
quarterly or when an error is suspected and, if so requested, in the presence of
representatives of both Parties.  In the event either Party shall notify the
other Party that it desires a special test of any measuring equipment, the
Parties shall cooperate to secure a prompt verification of the accuracy of such
equipment.  The expense of any such special test, if requested, shall be borne
by the Party requesting the test if the measuring equipment tested is found to
be in error by not more than two percent (2%).

 

(b)        If, upon testing, any measuring equipment, excluding Gas
chromatographs and recording calorimeters, is found to be in error in the
aggregate by not more than two percent (2%) for Btus, previous recordings of
such equipment shall be considered accurate in computing deliveries of Gas, but
such equipment shall be adjusted at once to record accurately.  If recording
calorimeters are accurate within two percent (2%) to Btus per cubic foot of Gas,
the reading will be considered accurate, but the equipment shall be adjusted
immediately to record accurately.

 

(c)        If, upon test, any measuring equipment shall be found in the
aggregate to be inaccurate by an amount exceeding two percent (2%) for Btus per
cubic foot of Gas in the case of Gas chromatographs and recording calorimeters,
at a recording corresponding to the average hourly rate of flow for the period
since the last preceding test, such equipment shall be adjusted at once to
record accurately, and any previous recordings of such equipment shall be
corrected to zero error for any period that is known definitely, but in case the
period is not known or agreed upon, such correction shall be for a period
extending over one-half of the time elapsed since the date of the last test.

 

6.3       Gas Meter Adjustments.  In the event a meter is out of service or
registering inaccurately, the quantities of Gas received or delivered during
such period shall be determined as follows:

 

(a)        By using the registration of any check meter or meters, if installed
and accurately registering; or in the absence of such check meter(s),

 

(b)        By using a meter operating in parallel with the estimated volume
corrected for any differences found when the meters are operating properly, by
correcting the error if the percentage of error is ascertainable by calibration,
tests, or mathematical calculation; or in the absence of check meter(s) and the
ability to make corrections under this subparagraph (b), then,

 

(c)        By estimating the quantity received or delivered by receipts or
deliveries during periods under similar conditions when the meter was
registering accurately.

 

Each Party shall, upon request of the other, mail or deliver for checking and
calculation all volume and temperature meter records in its possession and used
in the measurement of Gas delivered hereunder within thirty (30) Days after the
last chart for each billing period is removed from the meter.  Such data shall
be returned within ninety (90) Days after the receipt thereof.  If electronic
measurement is used for custody transfer of the Gas, it shall include a standard
audit

 

20

--------------------------------------------------------------------------------


 

package as described in API MPMS Chapter 21 Part 1 – Electronic Gas Measurement
supplied by the measuring Party.

 

Each Party shall preserve or cause to be preserved for mutual use all test data,
charts, or other similar records in accordance with the applicable rules and
regulations of regulatory bodies having jurisdiction, if any, with respect to
the retention of such records, and, in any event, for at least twelve (12)
Months.

 

ARTICLE 7
FEES

 

7.1       Fees. Subject to the terms and conditions of this Agreement, Shipper
shall pay Gatherer each Month the fees set forth in Exhibit B-1 for all
Gathering Services provided by Gatherer during such Month (“Fees”), as such Fees
may be amended pursuant to the terms and conditions of this Agreement.

 

7.2       Adjustment of Fees.  The Fees for all Gathering Services provided by
Gatherer hereunder shall be adjusted in accordance with Section 2 of Exhibit
B-1.

 

ARTICLE 8
BILLING AND PAYMENT

 

8.1       Statements.  After the end of each Month, Gatherer will invoice
Shipper for all amounts owed pursuant to this Agreement.

 

8.2       Payments.  All invoices shall be due and payable on or before ten (10)
Days after receipt of the invoice or, if such Day is not a Business Day, then on
the next Business Day.  All invoices shall be paid in full, but payment of any
disputed amount shall not waive a Party’s right to dispute the invoice in
accordance with Section 8.5.  All payments by a Party shall be made by
electronic funds transfer to the account designated by the Party to whom payment
is due.

 

8.3       Payment During Force Majeure.  Force Majeure shall not relieve a Party
from its obligation to pay amounts due and owing.

 

8.4       Delinquent Payments.  Any amounts not paid by the due date will be
deemed delinquent and will accrue interest at the Interest Rate.  Such interest
shall accrue from and including the due date until but excluding the date the
delinquent amount is paid in full.

 

8.5       Payment Disputes.  A Party may dispute any invoice or statement by
written notice within twelve (12) Months following the Month in which such
invoice or statement was rendered.  Upon resolution of the dispute, any required
payment shall be made within ten (10) Days of such resolution, with interest
accrued at the Interest Rate from and including the due date until but excluding
the date such payment is paid in full.

 

8.6       Audit.  Each Party may, at its sole expense and during normal working
hours, quarterly examine the records of the other Party to the extent necessary
to verify the accuracy of any statement, charge or computation twelve (12)
Months following the Month in

 

21

--------------------------------------------------------------------------------


 

which such statement, charge or computation was rendered.  This provision
survives any termination of the Agreement for the later of (i) a period of
twelve (12) Months from the end of the Month in which the date of such
termination occurred or (ii) until a dispute initiated within the twelve (12)
Month period is finally resolved.

 

ARTICLE 9
CREDITWORTHINESS

 

9.1       Creditworthiness.  If at any time Shipper (or Shipper’s guarantor, if
applicable) fails to be Creditworthy or fails to make payments according to
Article 8, Gatherer may request Adequate Assurance of Payment.  Shipper may
receive or continue to receive service if it provides Adequate Assurance of
Payment within seven (7) Business Days after the date Shipper receives written
demand by Gatherer.  Gatherer may immediately suspend service to Shipper if
Shipper fails to provide the Adequate Assurance of Payment within the allotted
timeframe.

 

9.2       Adequate Assurance of Payment.  The Adequate Assurance of Payment must
be provided in a minimum amount equal to [***] at the time such Adequate
Assurance of Payment is requested.

 

9.3       Payment Default.  In the event of a default in payment of any amounts
due from Shipper or failure to make up an undisputed negative imbalance within
seven (7) Business Days of receiving written demand from Gatherer, Gatherer may
liquidate or draw upon the Adequate Assurance of Payment in order to satisfy
Shipper’s obligations and require Shipper to replace the liquidated or
drawn-upon funds in order to continue receiving Gathering Services.

 

9.4       Restoration of Creditworthiness.  In the event Shipper (or Shipper’s
Guarantor, if applicable) becomes Creditworthy after providing Adequate
Assurance of Payment, Gatherer agrees to return such Adequate Assurance of
Payment to Shipper within seven (7) Business Days of receiving written request
from Shipper; provided that Gatherer shall only agree to return such Adequate
Assurance of Payment if Shipper is current on all amounts due under this
Agreement.

 

ARTICLE 10
DEFAULT

 

10.1     Except as otherwise provided in this Agreement, the failure by a Party
to substantially perform or to substantially comply with any material warranty,
covenant, or obligation contained in this Agreement that is not excused by Force
Majeure shall be considered an “Event of Default”.  Upon written notice of an
Event of Default, a Party shall be allowed thirty (30) Days to cure the Event to
Default (“Cure Period”); in addition, so long as the defaulting Party has
initiated and is diligently attempting to effect a cure, the Cure Period shall
extend for a period reasonably required to effectuate such cure but not to
exceed sixty (60) Days.  The non-defaulting Party may suspend performance during
the Cure Period unless the non-defaulting Party provides adequate security to
protect the non-defaulting Party from harm during the Cure Period.

 

22

--------------------------------------------------------------------------------


 

10.2     If, on the expiration of the Cure Period, the Party has not remedied
the Default the non-defaulting Party may terminate the Agreement on no less than
ten (10) Days’ written notice; provided that, at the time the non-defaulting
Party exercises its rights and remedies under this Section 10.2, such
non-defaulting Party is not in default of any material warranty, covenant or
obligation contained in this Agreement.

 

ARTICLE 11
FORCE MAJEURE

 

If either Gatherer or Shipper is rendered unable by an event of Force Majeure to
carry out, in whole or part, its obligations hereunder and such Party gives
written notice and reasonably full details of the event to the other Party as
soon as practicable after the occurrence of the event, then, during the pendency
of such Force Majeure, the obligations of the Party affected by the event shall
be suspended (other than the obligation of Shipper to pay the fees owed to
Gatherer pursuant to Article 7, as such fees may be adjusted by credits provided
by Gatherer pursuant to Section 3.4).  The Party affected by Force Majeure shall
use commercially reasonable efforts to remedy the Force Majeure condition or
event with all reasonable dispatch, shall promptly give written notice to the
other Party of the termination of the Force Majeure, and shall resume
performance of any suspended obligation promptly after the end of such Force
Majeure.

 

ARTICLE 12
TAXES

 

Shipper shall be solely responsible for payment of all taxes (other than income
taxes) levied, assessed or fixed by any Governmental Authority attributable to
the production or sale of Shipper’s Gas covered by this Agreement or the wells
from which the Gas is produced, such as occupation, production, severance, well
impact fee, gross receipts, sales, first use, Btu, ad valorem, carbon emission
or other taxes of a similar nature arising from the production or sale of
Shipper’s Gas.

 

ARTICLE 13
TITLE AND CUSTODY

 

13.1     Title.  A nomination of Gas by Shipper shall be deemed a warranty of
title of the Gas or a legal right to deliver the Gas, and Shipper agrees to
defend, indemnify and hold Gatherer harmless from any and all Losses resulting
from any adverse claims to the Gas, except to the extent those claims are caused
by Gatherer.  Gatherer warrants to Shipper that Gatherer has the legal right to
accept and redeliver the Gas free of any adverse claims, and Gatherer agrees to
defend, indemnify and hold Shipper harmless from any and all Losses resulting
from any adverse claims that arise while the Gas is in Gatherer’s custody,
except to the extent those claims are caused by Shipper.

 

13.2     Custody.  From and after Shipper’s delivery of Gas to Gatherer at the
Receipt Point, and until Gatherer’s redelivery of such Gas to or for Shipper’s
account at the Delivery Point, as between the Parties Gatherer shall have
custody and control of the Gas.  In all

 

23

--------------------------------------------------------------------------------


 

other circumstances, as between the Parties Shipper shall be deemed to have
custody and control of Shipper’s Gas.

 

ARTICLE 14
INDEMNIFICATION AND INSURANCE

 

14.1     Indemnification.

 

(a)        Shipper shall indemnify, defend and hold harmless Gatherer, its
Affiliates, and its and their respective employees, officers, directors,
members, managers, partners, agents and representatives from all Losses caused,
in whole or in part, by Shipper’s breach of any obligations in this Agreement or
by Shipper’s negligence or willful misconduct.  Gatherer shall indemnify, defend
and hold harmless Shipper, its Affiliates, and its and their respective
employees, officers, directors, members, managers, partners, agents and
representatives from all Losses caused, in whole or in part, by Gatherer’s
breach of any obligations in this Agreement or by Gatherer’s negligence or
willful misconduct.

 

(b)        Each Party represents that no hazardous substance as that term is
defined in the Federal Comprehensive Environmental Response Compensation
Liability Act (CERCLA), petroleum or petroleum products, “asbestos material” as
that term is defined in 40 CFR 61.41 (1987), polychlorinated biphenyls (PCBs),
or “solid waste” as that term is defined in the Federal Resource Conservation
Recovery Act (RCRA), will be leaked, spilled, deposited or otherwise released by
either Party on the other Party’s property; provided, however, that Gatherer
makes no such representation with respect to any Gas or Drip Liquids delivered
to the Receipt Point(s) by Shipper.  In the event that any of said above
referenced materials are discovered on said property, each Party shall
immediately notify the other Party of the discovery and existence of said
materials.  In the event of either Party’s breach of the representations
contained in this section, the full responsibility for the handling,
remediation, treatment, storage or disposal of any such hazardous substance,
petroleum or petroleum product, asbestos material, PCBs or solid waste
discovered on said property, including the handling of such materials in
compliance with all environmental laws including federal, state and local laws,
rules and regulations, shall remain with such Party and such Party shall
indemnify, defend and hold harmless the other Party, its Affiliates, and its and
their respective employees, officers, directors, members, managers, partners,
agents and representatives from all Losses, fines, penalties or compliance
orders issued by any Governmental Authority relating to pollution or protection
of the environment including without limitation laws and regulations relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, waste petroleum, toxic substances and hazardous substances
occurring on said property.

 

14.2     Mutual Waiver of Consequential and Punitive Damages.  Except in respect
of any Party’s indemnification obligations pursuant to this Agreement related to
Losses arising out of Third Party claims, neither Party shall be liable to the
other Party for any incidental, consequential, special or punitive damages.

 

24

--------------------------------------------------------------------------------


 

14.3     Insurance.  The Parties shall maintain no less than the insurance
coverage set forth in Exhibit E.

 

ARTICLE 15
ASSIGNMENT

 

15.1     Assignment of Rights and Obligations under this Agreement.  Except as
otherwise set forth in Section 15.2, no Party shall have the right to assign its
rights and obligations under this Agreement (in whole or in part) to another
Person except with the prior written consent of the other Parties, which consent
may be withheld at such Parties’ sole discretion.  The assigning Party shall
give the other Parties written notice of any assignment within fifteen (15) Days
after the date of execution of such permitted assignment.  This Agreement shall
be binding upon and inure to the benefit of the permitted successors and assigns
of the Parties.  Any attempted assignment made without compliance with the
provisions set forth in this Section 15.1 shall be void.  A Party assigning its
rights and obligations under this Agreement shall cause any and all assignees to
accept, ratify and agree to be bound by the terms hereof.

 

15.2     Pre-Approved Assignment.

 

(a)        Any Party shall have the right without the prior consent of the other
Parties to:  (i) assign its rights and obligations under this Agreement (in
whole or in part) to an Affiliate; (ii) mortgage, pledge, encumber, or otherwise
impress a lien, create a security interest or otherwise assign as collateral its
rights and interests in and to the Agreement to any lender; (iii) make a
transfer pursuant to any security interest arrangement described in (ii) above,
including any judicial or non-judicial foreclosure and any assignment from the
holder of such security interest to another Person; or (iv) assign the Agreement
in connection with the sale of all or substantially all of its assets, or in
connection with a merger, consolidation, or other reorganization.

 

(b)        Gatherer shall have the right without the prior consent of the other
Parties to assign this Agreement to EQT Midstream Partners, LP or any of its
Affiliates (including EQM Gathering Opco, LLC).

 

(c)        Producer shall have the right without the prior consent of the other
Parties to assign all of its rights and obligations under this Agreement in
connection with the sale of all or substantially all of Producer’s interest in
the lands underlying the Gathering System, but only if such purchaser or
surviving entity is an experienced and reasonably prudent operator with respect
to Producer’s applicable production assets and agrees to adopt, ratify and be
bound by the terms of this Agreement.

 

(d)       Gatherer shall have the right without the prior consent of the other
Parties to assign all of its rights and obligations under this Agreement in
connection with the sale of all or substantially all of Gatherer’s interest in
the Gathering System, but only if such purchaser or surviving entity is an
experienced and reasonably prudent operator with respect to the Gathering System
and agrees to adopt, ratify and be bound by the terms of this Agreement.

 

25

--------------------------------------------------------------------------------


 

15.3     Release.

 

(a)        If the assignee under an assignment permitted pursuant to this
Article 15 (other than the assignment in Section 15.2(b))  is Creditworthy, then
the assigning Party shall be released from the obligations applicable to such
assignment (the “Assumed Obligations”).

 

(b)        If at the time of an assignment permitted pursuant to this Article 15
(other than the assignment in Section 15.2(b)) the permitted assignee or
acquiring Person is not Creditworthy, then such assignee may provide to the
other Party a guaranty of such assignee’s Assumed Obligations from a Person with
(at the time of such assignment) a long-term, senior unsecured credit rating
equal to or greater than the Investment Grade Rating, which guaranty shall be in
a form reasonably acceptable to the other Party.  Upon the other Party’s receipt
of such guaranty, the assigning Party shall be released from the Assumed
Obligations.

 

(c)        Upon assignment to EQT Midstream Partners, LP or any of its
Affiliates (including EQM Gathering Opco, LLC) of Gatherer’s rights and
obligations under this Agreement, Gatherer shall be released from the Assumed
Obligations.

 

ARTICLE 16
MISCELLANEOUS

 

16.1     Authorizations.  Each Party hereby represents that it has all requisite
corporate authorizations to enter into this Agreement.

 

16.2     Notices.  Unless different notice is prescribed or allowed by Exhibit
C, any notice, request, demand, statement, or payment provided for in this
Agreement shall be confirmed in writing and shall be made as specified below;
provided, that (a) notices claiming default shall only be made using overnight
mail, certified mail, or courier; (b) notices of interruption or curtailment and
similar operating matters may be provided orally or by electronic mail; and (c)
nominations may be provided by electronic mail, effective immediately and, upon
request, confirmed in writing.  A notice sent by facsimile transmission shall be
deemed received by the close of the Business Day on which such notice was
transmitted, or such earlier time as confirmed by the receiving Party.  Notice
by overnight mail or courier shall be deemed to have been received two (2)
Business Days after it was sent, or such earlier time as confirmed by the
receiving Party.  The addresses of the Parties for notice purposes are set forth
in Exhibit C, but such addresses are subject to change and, if so changed, shall
be such other address as a Party shall from time to time furnish in writing to
the other Party.

 

16.3     Merger.  This Agreement constitutes the entire agreement between the
Parties regarding the subject matter hereof and supersedes all prior agreements,
conditions, understandings, representations and warranties between the Parties,
whether written or oral.

 

16.4     Dispute Resolution.  If the Parties are unable to settle a dispute
arising under this Agreement within thirty (30) Days of notice of such dispute,
the Parties agree that resolution of such dispute will be subject to binding
arbitration pursuant to the Commercial Dispute Resolution Rules of the American
Arbitration Association (“AAA”).  Each of Gatherer

 

26

--------------------------------------------------------------------------------


 

and Shipper shall be entitled to nominate one arbitrator, and the third
arbitrator shall be selected by the Party-appointed arbitrators by mutual
agreement.  The arbitral panel is not empowered to (a) issue a determination
that requires a full or partial termination of this Agreement or (b) award
damages in excess of compensatory damages, and each Party hereby irrevocably
waives any right to recover punitive, exemplary, or similar damages with respect
to such dispute, except in regard of Third Party claims for which an indemnity
is owed under this Agreement.  All in-person arbitration proceedings shall be
conducted in Pittsburgh, Pennsylvania.  The Parties agree that all arbitration
proceedings conducted pursuant to this Section 16.4 shall be kept confidential
in accordance with Section 16.9.

 

16.5     Jurisdiction.  This Agreement is governed by, subject to and construed
in accordance with the laws of the Commonwealth of Pennsylvania, without regard
to any conflict of law rules.  Subject to Section 16.4, any action brought in
respect of this Agreement must be brought in the state or federal courts sitting
in Allegheny County, Pennsylvania.  The Parties waive the right to a jury trial.

 

16.6     Non-Waiver.  No waiver by either Party of any one or more defaults by
the other in the performance of any of the provisions of this Agreement shall be
construed as a waiver of any other default or defaults, whether of a like kind
or different nature.

 

16.7     Severability.  If any term of this Agreement is determined to be
illegal or unenforceable, the other terms remain in full force and effect.

 

16.8     Amendments.  No amendment, modification, or change to this Agreement
shall be enforceable unless reduced to writing and executed by each of the
Parties.

 

16.9     Disclosure.  Neither Party shall divulge the terms of this Agreement to
any Third Party, without the written consent of the other party, except as (a)
required by Laws or Governmental Authority, (b) in a business transaction
involving this Agreement, or (c) in the circumstance of an emergency.  In the
event disclosure is permitted under this Section 16.9, the disclosing party
shall take reasonably prudent steps to preserve and maintain confidentiality,
including securing the necessary confidentiality/non-disclosure agreements from
the parties to whom such information is disclosed.

 

16.10   Exhibits and Schedules.  All Exhibits are part of this Agreement.

 

16.11   Cumulative Rights and Remedies.  Except as expressly provided herein,
the rights and remedies created by this Agreement are cumulative and in addition
to any other rights or remedies available at law or in equity.

 

16.12   No Third Party Beneficiary.  It is expressly understood that there is no
Third Party beneficiary to this Agreement, and that the provisions of this
Agreement do not create enforceable rights in anyone who is not a Party or a
successor or assignee of a Party hereto, except as provided in Article 15 of
this Agreement.

 

16.13   Survival.  The provisions set forth in Sections 2.2, 3.3(d), 5.2(d),
Article 8, Article 12, Sections 13.1, 14.1, 14.2, 15.3 and Article 16 of this
Agreement, shall survive any termination of this Agreement.

 

27

--------------------------------------------------------------------------------


 

16.14   Execution.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument.

 

[Next page is signature page]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement in triplicate
originals to be effective as of the Effective Date.

 

 

EQT PRODUCTION COMPANY

EQT GATHERING, LLC

 

 

 

 

By:

/s/ Steven Schlotterbeck

 

By:

/s/ Randall Crawford

 

 

 

 

 

 

Name:

Steven Schlotterbeck

 

Name:

Randall Crawford

 

 

 

 

 

Title:

President

 

Title:

President

 

 

 

 

 

 

 

 

 

 

EQT ENERGY, LLC

 

 

 

 

 

By:

/s/ Donald Jenkins

 

 

 

 

 

 

Name:

Donald Jenkins

 

 

 

 

 

 

Title:

Senior Vice President Trading and

Origination

 

 

 

SIGNATURE PAGE

JUPITER GAS GATHERING AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

RECEIPT POINTS, DELIVERY POINTS,

CONTRACT MDQ AND COMPRESSION MDQ

 

 

Receipt Point(s)

Receipt Point MDQ
MMcf / Day

Zone

Zone MDQ
MMcf / Day

 

HLB65

[***]

Zone 1

[***]

 

West Run

[***]

Zone 1

[***]

 

Koloski

[***]

Zone 1

[***]

 

ROG279

[***]

Zone 1

[***]

 

Pierce

[***]

Zone 1

[***]

 

Walker B

[***]

Zone 1

[***]

 

Moore

[***]

Zone 1

[***]

 

Phillips

[***]

Zone 1

[***]

 

Scotts Run

[***]

Zone 1

[***]

 

Patterson Creek

[***]

Zone 1

[***]

 

ROG162

[***]

Zone 1

[***]

 

ROG79

[***]

Zone 1

[***]

 

 

 

 

 

 

Moninger

[***]

Zone 2

[***]

 

Cooper

[***]

Zone 2

[***]

 

Big Sky

[***]

Zone 2

[***]

 

Way176

[***]

Zone 2

[***]

 

Amity

[***]

Zone 2

[***]

 

Harden Farm

[***]

Zone 2

[***]

 

Connors

[***]

Zone 2

[***]

 

Hughes

[***]

Zone 2

[***]

 

Roberts

[***]

Zone 2

[***]

 

 

 

 

 

 

Lacko

[***]

Zone 3

[***]

 

Hildebrand

[***]

Zone 3

[***]

 

Pyles

[***]

Zone 3

[***]

 

Beazer

[***]

Zone 3

[***]

 

Yabolnski

[***]

Zone 3

[***]

 

Way153

[***]

Zone 3

[***]

 

Nicoloff

[***]

Zone 3

[***]

 

McMillan

[***]

Zone 3

[***]

 

Robinson

[***]

Zone 3

[***]

 

Thompson

[***]

Zone 3

[***]

 

Thistlewaite

[***]

Zone 3

[***]

 

 

Exhibit A

--------------------------------------------------------------------------------


 

EXHIBIT A (Continued)

RECEIPT POINTS, DELIVERY POINTS,

CONTRACT MDQ AND COMPRESSION MDQ

 

 

Delivery Point(s)

 

Location

 

Ingram

 

[***]

 

Amity

 

[***]

 

Jupiter

 

[***]

 

Callisto

 

[***]

 

Hopewell Ridge

 

[***]

 

Pipers Ridge

 

[***]

 

 

 

Drip Liquids
Delivery Point(s)

 

Location

 

Not applicable

 

 

 

 

 

Contract MDQ:

 

[***]

 

Compression MDQ:

 

[***]

 

 

Exhibit A

--------------------------------------------------------------------------------


 

EXHIBIT B-1
FEES

 

1.            Fee.  The Fees to be paid by Shipper to Gatherer for Gathering
Services shall include the following:

 

[***] Four (4) pages omitted from this exhibit pursuant to confidential
treatment request.

 

Exhibit B-1

--------------------------------------------------------------------------------


 

EXHIBIT B-2

INCREMENTAL CAPITAL RIDER

 

This Incremental Capital Rider shall be used to calculate and set forth the
Incremental Capital Fee for each Incremental Capital Project.  The Incremental
Capital Fee shall be calculated in accordance with the provisions of Paragraph I
below.  On the In-Service Date of each Incremental Capital Project, this
Incremental Capital Rider shall be amended to include the Incremental Capital
Fee and applicable Expansion Term for such Incremental Capital Project, all as
set forth in the table in Paragraph II below.  Shipper shall be assessed each
such Incremental Capacity Fee for the duration of the applicable Expansion Term,
subject to adjustment in accordance with the annual fee adjustment set forth in
Section 2 of Exhibit B-1.

 

For purposes of this Incremental Capital Rider, the Expansion Term applicable to
an Incremental Capital Project shall be the last Expansion Term to terminate
(excluding any extensions thereto) that is effective on the In-Service Date of
such Incremental Capital Project.

 

I.              Incremental Capital Fee

 

a.             [***]

 

Exhibit B-2

--------------------------------------------------------------------------------


 

II.        Table of Incremental Capital Fees

 

Incremental Capital
Project

Contract
MDQ

Incremental
Capital Fee

In-Service
Date

Applicable
Expansion
Term

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

PARTIES’ ADDRESSES FOR NOTICE PURPOSES

 

Shipper:

 

NOTICES & CORRESPONDENCE

PAYMENTS BY ELECTRONIC FUNDS TRANSFER

EQT Energy, LLC

 

 

 

ABA/Routing Number:

 

 

 

Swift Code:

 

 

 

Account Number:

 

Attn: [***]

Account Name:

 

Phone: [***]

For Credit to:

 

Fax:

 

Email address: [***]

 

 

INVOICES

 

 

 

 

 

 

 

 

 

Attn:

 

Phone:

 

Fax:

 

Email address:

EQT Production Company

 

 

 

 

 

 

 

 

 

 

 

 

Attn: [***]

 

Phone: [***]

 

Fax:

 

Email address: [***]

 

 

 

 

 

 

 

Gatherer:

 

 

 

NOTICES & CORRESPONDENCE

PAYMENTS BY ELECTRONIC FUNDS TRANSFER

EQT Gathering, LLC

 

 

 

ABA/Routing Number:

 

 

 

Swift Code:

 

 

 

Account Number:

 

Attn: [***]

Account Name:

 

Phone: [***]

For Credit to:

 

 

Exhibit C

--------------------------------------------------------------------------------


 

Fax:

 

Email address: [***]

 

 

INVOICES

 

 

 

 

 

 

 

Attn:

 

Phone:

 

Fax:

 

Email address:

 

Exhibit C

--------------------------------------------------------------------------------


 

EXHIBIT D

DESCRIPTION OF GATHERING SYSTEM

 

 

[***] Four (4) pages omitted from this exhibit pursuant to confidential
treatment request.

 

Exhibit D

--------------------------------------------------------------------------------


 

EXHIBIT E

INSURANCE

 

 

Gatherer and Shipper shall each purchase and maintain in full force and effect
at all times during the term of this Agreement, at each Party’s sole cost and
expense and from reliable insurance companies, policies providing the types and
limits of insurance indicated below, which insurance shall be regarded as a
minimum and shall be primary as to any other existing, valid, and collectable
insurance maintained by the other Party.  Each Party’s deductibles shall be
borne by that Party.  Self-insurance for Commercial General Liability and
Worker’s Compensation shall be allowed.

 

A.                                Where applicable, Workers’ Compensation, in
accordance with the statutory requirements of the State in which the work is to
be performed, and Employers’ Liability including Occupational Disease, subject
to a limit of liability of not less than $[***] per accident, $[***] for each
employee/disease, and a $[***] policy limit.

 

B.                                 Commercial General Liability Insurance, with
limits of liability of not less than the following:

 

$[***] each occurrence and in the aggregate for Bodily Injury and/or Property
Damage combined

 

Such insurance shall include the following:

 

1.                                    Premises and Operations coverage;

 

2.                                    Contractual Liability covering the
liabilities assumed under this Agreement;

 

3.                                    Drip Liquids and Completed Operations; and

 

4.                                    Sudden and Accidental Pollution coverage.

 

C.                                 Automobile Liability Insurance, with limits
of liability of not less than the following:

 

$[***] Bodily Injury and/or Property Damage Combined Single Limit each accident.

 

Such coverage shall include owned, hired and non-owned vehicles.

 

D.                                Property Insurance for loss or damage to
above-ground equipment and machinery, including loss or damage during loading,
unloading, and while in transit.  Such coverage shall be on an “all-risk” basis
and property shall be valued at replacement cost.

 

Exhibit E

--------------------------------------------------------------------------------


 

E.                                  Excess Liability Insurance with limits of
liability not less than the following:

 

Limits of Liability - $[***] per Occurrence and in the aggregate for Bodily
Injury and Property Damage in excess of the coverage outlined in Paragraphs “A”,
“B”, and “C.”

 

Each Party shall have the right to acquire, at its own expense, such additional
insurance coverage as it desires to further protect itself against any risk or
liability with respect to this Agreement and operations and activities
thereunder or related thereto.  All insurance maintained by either Party shall
provide a waiver by the insurance company of all rights of subrogation in favor
of the Parties. The policies outlined in Paragraphs “B” and “C” shall include
the other Party as an Additional Insured. Prior to execution of this Agreement,
and at each subsequent renewal, each Party shall provide to the other Party a
certificate of insurance evidencing the coverage and limits required by this
Exhibit E.

 

Exhibit E

--------------------------------------------------------------------------------


 

EXHIBIT F

INTERCONNECT TERMS

 

This Exhibit F establishes the general terms and conditions under which Producer
and Gatherer will provide for the proper design, installation, operation,
maintenance, ownership and cost responsibility of one or more Interconnect
Facilities that receive Gas into the Gathering System.  This Exhibit F shall be
updated for additional Receipt Point Interconnect Facilities approved in
accordance with the terms and conditions of this Agreement.  No Party shall flow
natural gas through new Receipt Point Interconnect Facilities until such time as
this Exhibit F is amended to describe such Interconnect Facilities and all
conditions in this Exhibit F are met regarding the installation and
commissioning of the Interconnect Facilities.

 

I.                        INTERCONNECT FACILITIES

 

A.        Interconnect Facilities.  All equipment, piping and appurtenant
facilities required at the Receipt Point(s) as set forth in this Exhibit F (the
“Interconnect Facilities”) as well as ownership and responsibilities for design,
installation, ownership, operation and maintenance shall be defined in the
Responsibility Matrix in Article III of this Exhibit F.  All costs associated
with the Interconnect Facilities, including any gross-up for applicable taxes,
shall be Producer’s responsibility, unless waived by Gatherer, and any such
costs paid by Gatherer shall be reimbursed by Producer, including any gross-up
for applicable taxes.

 

B.         Design.  Gatherer’s current “Engineering and Technical Design
Standards”, which set forth the general guidelines for Interconnect Facilities,
can be viewed and downloaded on the “Producer Services” page of Gatherer’s
website at the following:
http://www.eqt.com/docs/pdf/InterconnectRequirementsAppendixB.pdf

 

1.                           Producer shall submit to Gatherer complete design
drawings for any Proposed Receipt Point prior to construction of any
facilities.  Producer agrees to make those changes to such design and
construction plans as Gatherer, in its reasonable discretion, believes are
necessary for the safe and reliable delivery of gas into Gatherer’s facilities.

 

2.                           Once the Proposed Receipt Point is approved,
Gatherer shall respond in writing as to the acceptability of the detailed design
by returning one set of drawings noted as “ACCEPTED”; provided that, if Gatherer
fails to respond to Producer’s design drawings with thirty (30) Days after their
receipt by Gatherer, such design plans will be deemed “ACCEPTED”.

 

3.                              If the proposed Interconnect design is initially
denied but could be approved with modifications to the design of the
Interconnect Facilities, Gatherer shall provide recommendations to Producer;
provided that, if Gatherer fails to recommend modifications to Producer’s design
drawings within thirty (30) Days after their initial denial by Gatherer, such
design plans will be deemed “ACCEPTED”.

 

Exhibit F

--------------------------------------------------------------------------------


 

When Producer’s design drawings are “ACCEPTED” or deemed “ACCEPTED” by Gatherer,
Producer shall submit the drawings to a fabrication vendor approved by Gatherer
and posted on Gatherer’s website.

 

C.         As-Built Drawings.  Producer shall develop an “as-built” location
drawing of the Interconnect Facilities.  The “as-built” drawing shall include
all facilities from the inlet side of the gas measurement facilities to the
tie-in with Gatherer’s Gathering System facilities.  These detailed drawings
shall include centerline measurements, valve, regulator, meter identification,
pipe size(s) and type(s), and telemetering details.  For new Interconnects,
Producer shall provide a copy of this drawing (AutoCAD or PDF format) to
Gatherer for review and approval prior to activation of Interconnect Facilities.

 

D.        Pipeline Safety.  The Interconnect Facilities shall be installed,
operated and maintained in accordance with 49 CFR Part 192.  All piping,
fittings, and materials associated with Interconnect Facilities shall be
consistent with the requirements of 49 CFR Part 192 and industry standards.

 

E.          Debris and Obstructions.  Producer’s facilities shall be cleared of
all debris and obstructions before they are connected to Gatherer’s facilities.

 

F.      Maintenance and Identification.  Producer is responsible, and shall
assume the initial costs, for landscaping, sign posting, painting, and final,
post-construction cleanup at and around the Interconnect Facilities.  A meter
set identification sign shall be posted at each location.  The sign shall, at a
minimum, list the name of Producer, the telephone number (including area code)
where the Receipt Point operator can be reached at all times, and Producer’s
address.  The letters must be at least one inch (1”) high with one-quarter inch
(¼”) stroke.  The information must be written legibly on a background of sharply
contrasting color.

 

G.     Telemetry.  The electronic Gas measurement and communications equipment
installed as part of the Interconnect Facilities shall include equipment for
monitoring, recording, and transferring data deemed essential by Gatherer. 
Unless waived by Gatherer, Producer shall acquire, install and pay for the
on-going operating expenses for the electronic gas measurement and
communications equipment to provide Gatherer, at a minimum, real-time
information related to pressure, temperature, Gas flow and Gas quality (i.e.,
chromatograph). Gatherer shall specify the type of equipment to be provided by
Producer.

 

H.        Commencement of Operation.  Producer shall notify Gatherer, in
writing, when a Proposed Receipt Point is complete, and ready for inspection,
testing and activation.  Gatherer shall be responsible for the coordination,
installation, testing, and physical final tie-in to Gatherer’s Gathering
System.  Gatherer shall develop, coordinate, and oversee all operations
associated with purging the meter set and piping into service.  Under no
circumstance shall the inlet pressure from the Producer meter set exceed the
MAOP(s) set forth in this Exhibit F.

 

I.              Regulation.  Gatherer may require regulation and shall require
over-pressure protection at the Receipt Point Interconnect Facilities under this
Agreement.  Such regulation shall

 

Exhibit F

--------------------------------------------------------------------------------


 

deliver pressures suitable to pressures in the Gathering System and otherwise
consistent with the terms of this Agreement.

 

J.           Compression.  Producer shall provide Gatherer with a minimum of
thirty (30) Days’ notice before any new compression is to be installed.  Any
compression installed by Producer upstream of a Receipt Point shall: (1) not be
within 400 feet of any measurement site of the Gathering System; (2) minimize
pulsation at the Interconnect Facilities, at a square root error below zero
point five percent (0.5%) (based on an industry-accepted square root indicator);
(3) have low-pressure shutdown controls on the suction system that prevent
drawing air into the system and, to the extent Producer desires to operate the
suction system with less than a two (2) psig minimum inlet pressure, an oxygen
sensor shall be installed on the inlet of the suction line so as to
automatically shut down the Producer Compression when the oxygen is detected at
levels above two thousand (2,000) parts per million (0.2%); and (4) be operated
such that the discharge/outlet line pressure measured at the compressor cylinder
shall not exceed the maximum allowable operating pressure of the Gathering
System downstream of the Interconnect Facilities (with Producer responsible for
primary pressure cut).

 

K.        [***].

 

II.                  GATHERER’S FACILITIES

 

A.        Gatherer’s Facilities.  Gatherer shall own, and Gatherer or its
designee shall design, install, operate and maintain, a tap and side valve
connecting Gatherer’s facilities to the Interconnect Facilities as more
specifically described in Article III.  The Interconnect Facilities shall extend
to within twenty five feet (25’) of Gatherer’s line unless otherwise approved by
Gatherer.

 

B.         Notice of Repairs. Gatherer shall be notified of any and all repairs
or changes to Interconnect Facilities or upstream of a Receipt Point.  Producer
shall advise Gatherer in writing at least fifteen calendar (15) days before
taking the Interconnect Facilities out of service for repairs for more than
seven (7) days.  After Producer has completed all repairs, Producer shall
provide reasonable notice to Gatherer that such repairs have been completed and
the expected reconnection date of the Interconnect Facilities.

 

Exhibit F

--------------------------------------------------------------------------------


 

III.            SITE SPECIFIC DATA AND FACILITY RESPONSIBILITY MATRIX

 

A.        In addition to the minimum design specification and operating
parameters set forth in the Engineering and Technical Design Standards, the
following specifications shall be followed:

 

1.                              Receipt Point Interconnect Data:  The table
below provides for the list of meters covered under this Agreement which may be
updated from time to time in accordance with the terms and conditions of this
Agreement.  All meters in the Receipt Point Interconnect table shall conform to
the specifications listed in the table under Section III(A)(2).

 

Meter
ID

Meter
Name

GPS Coordinates

MAOP

MinDQ*



(Mcf /
Day)

 

MaxDQ



(Mcf / Day)

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

Exhibit F

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Calculated @ minimum NOP with minimum Beta plate when applicable

 

2.                              Responsibility for Interconnect Facility
Equipment.  The following table establishes the design, construction, operation,
maintenance and cost responsibility for certain aspects of the Interconnect
Facilities.  All of the following design responsibilities designated as
Producer’s responsibility shall be incorporated into the design and construction
of the Interconnect Facilities:

 

Exhibit F

--------------------------------------------------------------------------------


 

[***] STATION
EQUIPMENT

REQUIRED

DESIGN

INSTALL

OWNERSHIP

OPERATE

MAINTAIN

SPECIAL PROVISIONS/
EQUIPMENT SPECS.

PIPING

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

GAS CONDITIONING

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

MEASUREMENT

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

GAS QUALITY

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

PRESSURE / FLOW CONTROL

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

ODORIZATION

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

MISCELLANEOUS

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***] Eighteen (18) pages omitted from this exhibit pursuant to confidential
treatment request.

 

Exhibit F

--------------------------------------------------------------------------------